                                  1   Robert J. Cassity
                                      Nevada Bar No. 9779
                                  2   Ryan A. Semerad
                                      Nevada Bar No. 14615
                                  3   HOLLAND & HART LLP
                                      9555 Hillwood Drive, 2nd Floor
                                  4   Las Vegas, NV 89134
                                      Phone: (702) 222-2500
                                  5   Fax: (702) 669-4650
                                      bcassity@hollandhart.com
                                  6   rasemerad@hollandhart.com
                                  7   Christopher K. Ralston (pro hac vice forthcoming)
                                      James Gilbert (pro hac vice forthcoming)
                                  8   Phelps Dunbar LLP
                                      Canal Place
                                  9   365 Canal Street, Suite 2000
                                      New Orleans, LA 70130
                                 10   Phone: 504-566-1311
                                      Fax: 504-568-9130
                                 11   chris.ralston@phelps.com
                                      james.gilbert@phelps.com
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                      Attorneys for Defendants
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                  UNITED STATES DISTRICT COURT
                                 14
                                                                          DISTRICT OF NEVADA
                                 15
                                    ALIANZA NETWORK, INC., a Nevada                        CASE NO.: 2:18-cv-01260-JAD-PAL
                                 16 corporation,
                                                                                                STIPULATION AND ORDER TO
                                 17                         Plaintiff,                          EXTEND TIME TO RESPOND TO
                                                                                                   COMPLAINT (ECF NO. 1)
                                 18 v.
                                                                                                        (First Request)
                                 19 STEPHEN HUGHES, an individual,
                                    NATALIE RUSCHAK, an individual,
                                 20 WILBUR JOHN MANUEL III, an
                                    individual, and JAMES PERKINS, an
                                 21 individual,

                                 22                         Defendants.
                                 23

                                 24          IT IS HEREBY STIPULATED AND AGREED by and between the parties, by and
                                 25   through their respective counsel of record, as follows:
                                 26          1.      Plaintiff filed its Complaint (ECF No. 1) on July 10, 2018.
                                 27          2.      Defendants’ current deadlines to file in response to the Complaint are October
                                 28   22, 2018 for Stephen Hughes, Wilbur John Manuel III, and James Perkins; and October 23,
                                                                                       1
                                  1   2018 for Natalie Ruschak.
                                  2           3.     Defendants’ counsel has just been engaged and requires additional time to
                                  3   prepare a response to the Complaint on behalf of the Defendants.
                                  4           4.     Defendants shall have a three-week extension from October 22, 2018, or until
                                  5   November 12, 2018, to file in response to the Complaint.
                                  6           5.     This is the parties’ first request for an extension. This stipulation is made in
                                  7   good faith and not for purposes of delay.
                                  8   DATED October 19, 2018                               DATED October 19, 2018
                                  9
                                       By             /s/ Robert J. Cassity                By      /s/ Ryan M. Lower
                                 10
                                            HOLLAND & HART LLP                                  MORRIS LAW GROUP
                                 11         Robert J. Cassity                                   Ryan M. Lower
                                            Ryan A. Semerad                                     Jean-Paul Hendricks
                                 12         9555 Hillwood Drive, 2nd Floor                      411 E. Bonneville Ave., Ste 360
9555 HILLWOOD DRIVE, 2ND FLOOR




                                            Las Vegas, NV 89134                                 Las Vegas, NV 89101
                                 13
                                            PHELPS DUNBAR LLP                                   SHEPPARD, MULLIN, RICHTER &
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14         Christopher K. Ralston (pro hac vice                HAMPTON LLP
                                            forthcoming)                                        Andre J. Cronthall
                                 15         James Gilbert (pro hac vice forthcoming)            Sarah A.K. Blitz
                                            Canal Place                                         333 South Hope Street, 48th Floor
                                 16         365 Canal Street, Suite 2000                        Los Angeles, CA 90071-1448
                                            New Orleans, LA 70130
                                 17                                                             Attorneys for Plaintiff
                                            Attorneys for Defendants                            Alianza Network, Inc.
                                 18

                                 19

                                 20                                               IT IS SO ORDERED:

                                 21

                                 22                                               ___________________________________
                                                                                  UNITED STATES MAGISTRATE JUDGE
                                 23

                                 24                                                                October 23, 2018
                                                                                  DATED:
                                 25

                                 26

                                 27

                                 28   11552370_1


                                                                                       2
